                                                                                 1/7/2020

                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                           BILLINGS DIVISION

ROBERT HOLY CROSS,                                CV 19-74-BLG-TJC

                    Plaintiff,                    ORDER OF DISMISSAL
                                                  WITH PREJUDICE
vs.

CNH INDUSTRIAL AMERICA, LLC,
TITAN MACHINERY, INC.,

                    Defendants.

      Pursuant to the parties’ Stipulation for Dismissal With Prejudice (Doc. 28),

and good cause appearing, IT IS HEREBY ORDERED that this action is dismissed

with prejudice, with each party to bear their own attorneys’ fees and costs.

      IT IS FURTHER ORDERED that the telephonic Status Conference set for

January 21, 2020 at 11:00 a.m. is VACATED.

      DATED this 7th day of January, 2020.

                                       _______________________________
                                       TIMOTHY J. CAVAN
                                       United States Magistrate Judge
